Campbell, J.
The question presented to this Court is whether the evidence supports the findings of fact made by the Commission, and if so, whether those findings of fact support the conclusions of law and order entered. The statute, G.S. 143-293, provides in appeals from the Commission
“. . . Such appeal shall be for errors of law only under the same terms and conditions as govern appeals in ordinary civil actions, and the findings of fact of the Commission shall be conclusive if there is any competent evidence to support them.
The evidence on behalf of the plaintiff tends to show that about 9:30 a.m. on 16 October 1965, plaintiff was driving a 1963 Chevrolet pickup truck in a southerly direction on U. S. Highway No. 17 in Perquimans County and about one-half mile south of Woodville. The pickup truck was loaded with oats which the plaintiff was taking from her home to a field where her husband and two minor sons were working. The plaintiff drove from her home along the road leading to Highway No. 17. On arriving at Highway No. 17 she stopped, and after observing that she could enter Highway No. 17 in safety, she proceeded to do so. This was at a point on Highway No. 17 at the termination of a curve on said highway. The pasture gate, which the *172plaintiff intended to enter was located on the east side of Highway No. 17 at a point from 500 feet to a quarter of a mile south of where-the plaintiff entered the highway. As plaintiff approached the gate,, she observed in the rear view mirror located on the side of the pickup truck, a Falcon automobile being operated by a Mrs. Fields behind the pickup truck. There was no northbound traffic on the highway. Plaintiff, when she was at least 300 feet from the entrance to the pasture, turned on her left signal light indicating she was going to make a left turn. Plaintiff noticed the Falcon automobile behind her had slowed down, and when she reached the entrance to the pasture, she made her left turn. As the front end of the pickup truck crossed onto the left shoulder of the highway, the pickup truck was struck on. the left side behind the door by the defendant’s station wagon. Plaintiff testified that she never saw the station wagon at all. She testified “(i)t was not in view of my mirror.” And she did not know what had hit her until after the accident. She testified that it was a clear day and the sun was shining and that there was nothing to obstruct her vision. The plaintiff’s husband testified that the highway was perfectly straight for over a quarter of a mile from the direction in which the station wagon was coming, and that there was nothing on the highway to obscure the view.
Mrs. Fields, the driver of the blue Falcon automobile behind the pickup truck of the plaintiff, testified that when the plaintiff started to make her left turn across the left side of the highway, the station wagon at that time was in the left lane starting to pass the-pickup truck, and as the pickup truck continued with the left turn, the station wagon struck it on the left side.
At no time did the plaintiff look to her rear before making her left turn. She testified that she only looked in the mirror located on the side of her truck and saw only what the mirror revealed.
The evidence supports the findings of fact made by the Commission and those findings of fact support the conclusions of law.
Affirmed.
MoeRis and PaeKbe, JJ., concur.